          Case 5:20-cv-00932-R Document 12 Filed 12/17/20 Page 1 of 3




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID BRIAN MORGAN,                          )
                                             )
                     Petitioner,             )
                                             )
v.                                           )          CIV-20-932-R
                                             )
LUKE PETTIGREW,                              )
                                             )
                     Respondent.             )


                                        ORDER

      Petitioner, a state prisoner appearing pro se, files his most recent case pursuant to

28 U.S.C. § 2254, seeking habeas corpus relief with regard to his March 31, 2011

conviction in the District Court of Oklahoma County. Pursuant to 28 U.S.C.

§ 636(b)(1)(B), the matter was referred to United States Magistrate Judge Shon T. Erwin

for preliminary review. On November 23, 2020, Judge Erwin recommended the petition be

dismissed for lack of jurisdiction as second or successive. (Doc. No. 9). The matter is

currently before the Court on the December 7, 2020 “Motion to Object to Court Finding of

No Fraud, But a Second Habeas in Disguise” (Doc. No. 10) filed by Petitioner, which the

Court construes as a timely objection to the Report and Recommendation. This objection

gives rise to the Court’s obligation to undertake a de novo review of those portions of the

Report and Recommendation to which Petitioner makes specific objection. Having

conducted this review, the Court finds as follows.

       Petitioner is well known to the Court, having attempted to challenge his 2011

convictions in Case No. CF-2010-7695 via a variety of proceedings, most frequently
               Case 5:20-cv-00932-R Document 12 Filed 12/17/20 Page 2 of 3




invoking 28 U.S.C. § 2254. The Report and Recommendation thoroughly documents

Petitioner’s history before the Court and the Court of Appeals for the Tenth Circuit. 1 In

response to the Report and Recommendation Petitioner filed a “Motion to Object to Court

Finding of No Fraud, but a Second Habeas in Disguise.” Therein Petitioner repeats his

arguments about the State of Oklahoma lacking jurisdiction over his criminal case, but

nothing therein undermines the Court’s conclusion in Petitioner’s prior habeas actions that

he must first obtain permission from the United States Court of Appeals for the Tenth

Circuit before he may proceed with a habeas petition under § 2254 in light of his prior

petition.

          Petitioner does not object to Judge Erwin’s recommendation that the Court deny his

request to consider the instant action as a Rule 60(b) motion. And accordingly, that

recommendation is hereby adopted. Additionally, Petitioner provides no legal basis for the

granting of his Motion to File Default Judgment and therefore, as recommended the motion

(Doc. No. 4) is DENIED. 2

          Petitioner in this case is constrained by the same limits he has faced in all but his

first petition for habeas relief, 28 U.S.C. § 2244(b)(3)(A). Having not received

authorization to file a successive petition, the Court lacks jurisdiction to consider his case


1
  At page 8 of the Report and Recommendation Judge Erwin states “it does not appear that Petitioner sought such
[Tenth Circuit] authorization prior to filing the instant case.” (Doc. No. 9, p. 8). On August 19, 2020, Petitioner filed
two applications with the United States Court of Appeals for the Tenth Circuit seeking authorization to file a
successive habeas petition. See In re Morgan, Case Nos. 20-6122 and 20-6123. The Tenth Circuit denied Petitioner’s
requests on September 9, 2020 and September 18, 2020, respectively. It appears to the Court that Petitioner sought
authorization to proceed on two of the claims raised in the instant petition, lack of jurisdiction and ineffective
assistance of counsel, although it does not appear that he requested leave to proceed on a double jeopardy claim.
Regardless, the Tenth Circuit denied Petitioner’s request for leave. Permission must be granted, it is not sufficient to
seek authorization unsuccessfully.
2
    Petitioner’s Motion to Amend Respondent (Doc. No. 8) is DENIED as moot.

                                                           2
              Case 5:20-cv-00932-R Document 12 Filed 12/17/20 Page 3 of 3




and therefore, the case is DISMISSED WITHOUT PREJUDICE. 3 The Report and

Recommendation is ADOPTED and judgment shall be entered accordingly.

          IT IS SO ORDERED this 17th day of December 2020.




3
    Petitioner’s Motion to Amend (Doc. No. 6) is DENIED AS MOOT.

                                                     3
